



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Refco
                Futures (Canada) Ltd. v. SYB Holdings Corp.,









2004 BCCA
            15




Date: 20040114





Docket: CA028861

Between:

Refco Futures
      (Canada) Ltd. - Refco, Valeurs
Mobil Ieres (Canada) Ltee

Appellant

(
Plaintiff
)

And

SYB Holdings
      Corporation and Sergei Bushmin

Respondents

(
Defendants
)












Before:



The Honourable
            Madam Justice Ryan





The Honourable
            Mr. Justice Braidwood





The Honourable
            Mr. Justice Mackenzie









D.J. Manson



Counsel for the Appellant





R.D. Bellamy



Counsel for the Respondents





Place and
            Date of Hearing:



Vancouver, British Columbia





May 13, 2003





Place and
            Date of Judgment:



Vancouver, British Columbia





January 14, 2004









Written
              Reasons by
:





The Honourable
            Madam Justice Ryan





Concurred
              in by:





The Honourable
            Mr. Justice Braidwood

The Honourable
            Mr. Justice Mackenzie





Reasons for Judgment of the Honourable Madam Justice
        Ryan:

INTRODUCTION

[1]

On
        July 17, 2001 a Supreme Court justice held that the appellant, Refco
      Futures (Canada) - Refco, Valeurs Mobil Ieres (Canada) Ltee. ("Refco")
        was owed $215,180 (U.S.) by the respondent SYB Holdings Corporation ("SYB")
        and its guarantor, the respondent, Sergei Bushmin.  The debt arose from
        a November 23, 1998 deficiency in a Refco brokerage account maintained
        by SYB.  This finding was made subject to a determination of the counterclaim
        of the respondents SYB and Sergei Bushmin for the amount of $554,241 (U.S.)
        for breach of contract and for a breach of a duty of care said to be owed
        to SYB by Refco.  The sum of $554,241 (U.S.) was made up of the $339,061
        (U.S.) which had been in the account when the trading day began on November
        23, 1998, and the $215,180 (U.S.) deficit which remained at the end of
      the trading day.

[2]

In
        the end, the Supreme Court justice allowed the respondents' counterclaim
        in the amount of $332,000 (U.S.).  He held that SYB's failure to mitigate
        disentitled it to the balance of its counterclaim.  Refco's claim for
        the deficit in the account was dismissed on the basis of the success
        of the
      counterclaim.

[3]

Refco
      appeals both judgments.

FACTUAL BACKGROUND

[4]

On
        November 23, 1998 there was a $215,180 (U.S.) deficit in the brokerage
        trading account maintained by the corporate respondent, SYB.  (Since the
        parties dealt in U.S. dollars, all amounts referred to in this judgment
        are in U.S. currency unless otherwise stated.)  Refco claimed that amount
        against the company and against Sergei Bushmin's guarantee of the indebtedness
        of the account.  The respondents counterclaimed for losses amounting to
        $554,241 caused by the alleged breach of contract and negligence of Refco
        in the operation of the account.  The loss represents $339,061 in the
        account on November 22, 1998 plus the $215,180 claimed by Refco as the
        deficit
      in the account as of November 23.

The Parties

[5]

The
        appellant, Refco, carries on business as an investment dealer specializing
        in commodity futures trading.  It has its head office in Toronto and
      branch offices in Montreal, Calgary and Vancouver.

[6]

The
        respondent, Sergei Bushmin, was 37 years of age at the time of trial.  In
        1982 he had obtained a degree in applied mathematics from Irkutsk University.  He
        emigrated from Russia to Canada in 1994 following a career in the military
        and a successful business career as an importer and seller of home electronics
      equipment in Russia.

[7]

Mr.
        Bushmin incorporated SYB, the second respondent, in October 1995.  Mr.
        Bushmin was an officer and director of the company and the only person
      who gave instructions to Refco on behalf of SYB.

[8]

Mr.
        Bushmin opened a commodity futures and options trading account with Refco
      on April 15, 1997.  SYB was the account holder, Mr. Bushmin its guarantor.

Some Terminology

[9]

The
        Standard & Poor's 500 Index is a composite index designed to reflect
        the total market value of 500 component stocks relative to a particular
        base period.  It is calculated daily by dividing the total market value
      of the 500 companies in the Index by a number called the Index Divisor.

[10]

S&P
        futures contracts are contracts based on the future value of the Standard & Poor's
        500 Index.  The contract is an agreement to buy or sell a derivative of
        the Standard & Poor's 500 Index at a specified price at a specified
        date in the future.  Like the Standard & Poor's 500 Index, a S&P
        futures contract will rise and fall based on what traders will pay for
        it from moment to moment.  Trade in S&P contracts has been described
        as making a bet on the direction of the S&P 500 Index.  S&P futures
        contracts are traded on the Chicago Mercantile Exchange.  By their nature
      they are extremely volatile in comparison to other commodities.

[11]

Until
        November 3, 1998 the value of each S&P contract was 500 times the dollar
        value of the Index.  Between November 3, 1998 and November 23, 1998, the
        price was split.  The dollar value of each contract was 250 times the
      value of the Index.

[12]

In
        stock accounts, "margin" is the amount of credit for additional
        stock purchases available to the client based on the credit-worthiness
        of the stocks already purchased.  In commodity futures trading however, "margin" is
        a good faith deposit which represents a small percentage of the total value
        of the contract.  An adverse move in the market can trigger a need for
        an additional deposit by the client because of the erosion in value of
        the assets.  In that event, the account has become under margined and
      a margin call is given to the client.

[13]

A "day
        trader" is a speculator who tries to take advantage of the changes
        in the value of the S&P Index during a given day of trading.  The day
        trader closes out his or her positions at the end of the trading day.  The
        advantage of day trading is that the speculator does not have to meet exchange
        margin requirements ($15,000 per S&P) which are only applicable when
        contracts are held overnight.  The brokerage house determines the amount
        of margin which a day trader is required to have in his or her account
      at any given time.  Refco did not require exchange margins for day trading.

[14]

Risk
        capital is the amount of money a client indicates to the broker that
      he or she can lose in commodity futures and options trading.  In the case
        at bar the trial judge found that Refco's internal procedures required
        that all accounts reaching 90 percent of the risk capital assigned would
        be flagged on a daily basis so that it would be necessary for the account
        executive to obtain a "customer account update".  If an update
        was not received, then the branch manager was to be notified that the account
        would be on a "liquidating trades only basis".  If the account
        reached the full risk capital amount, it was to be placed on a liquidating
      trades only basis whether or not an update was received.

[15]

Stop
        loss orders ("stops") are a form of protection or insurance for
        commodity futures traders.  A stop is an order to buy or sell a commodity
        futures contract when the market value of the contracts reaches a specified
        price.  By placing a stop a speculator is able to determine in advance
        the amount of risk that he or she is prepared to take on a given trade.  Nonetheless,
        a stop order will not necessarily limit losses to the intended amounts,
      since market conditions may make it impossible to execute such orders.

The Regulatory Scheme

[16]

It
        is common ground in this appeal that the contract between Refco and SYB
        was, by agreement, governed by the law of Ontario.  In Ontario commodity
        trading is governed by the
Commodity Futures Act
, R.S.O.
        1990, c. C-20 (the "CFA") and the regulations made thereunder.  The
        CFA provides for the recognition of the rules of approved self-regulatory
        organizations ("SROs").  The SROs in turn approve the internal
      policies of registered brokers.

[17]

The
        legislation imposes a number of requirements on brokers.  Section 22 of
        the CFA prohibits trading except through a registered individual.  Section
        28 of the regulations (R.R.O. 1990, Reg. 90) requires brokers to initially
        assess suitability on opening an account and thereafter imposes an ongoing
        requirement over the life of a trade to continue to assess suitability.  It
      provides:

28.(1)    Each registrant that is a dealer, commodity
        trading counsel or commodity trading manager shall, before accepting
      the account of a customer, make enquiries that,

(a)   will enable the registrant to establish the identity
      of the customer and, where appropriate,

(i)   the credit worthiness of the customer, in accordance
      with guidelines established by the registrant, and

(ii)  the reputation of the customer, if information
        known to the registrant causes doubt whether the customer is of good
      reputation; and

(b)   will enable the registrant to assess the suitability
        of trading by the customer in view of the markets in which the customer
        intends to trade, the scale of trading the customer intends to undertake,
      and the general financial needs and objectives of the customer.

(2)   Every dealer, commodity trading counsel and commodity
        trading manager shall, as frequently as is appropriate in view of the
      particular financial circumstances of the customer, obtain, by direct enquiry
      of the
        customer or by other means, information enabling the dealer, counsel
      or manager to determine whether the assessment under clause (1)(b) of the
      suitability of trading by the customer continues to be accurate.

(3)   Clause (1)(b)
        and subsection (2) do not apply to a dealer who effects a trade on the
        instructions of a commodity trading manager, another dealer, an adviser
      registered under the
Securities Act
, or a financial institution.

[18]

Self-regulatory
        organizations require brokers to prepare a Policy and Procedure Manual.  Refco's
      Policy and Procedure Manual provided:

a.    That the
        client determine its risk capital (i.e. the amount the client was prepared
        to lose trading commodities), subject to review by the account executive
        and branch manager that the amount sought was consistent with the information
      provided by the client.

b.    A detailed
      procedure for accepting and executing a client's orders.

c.    An order
        limit on S&P contracts at 15 and the volume limit at 20 contracts
      per day.

[19]

The
        trial judge also found that a memorandum dated September 11, 1996 which
        detailed required procedures when a client was approaching or exceeded
        its risk capital limit, was a part of the regulatory framework.  The
        memorandum required close monitoring of the account on reaching 90 percent
        of the
        risk capital limit, and a prohibition on anything other than liquidating
      trades once the risk capital limit was exceeded.

SYB's arrangement with Refco

[20]

Sergei
        Bushmin met Arthur Ahern, an investment advisor in Refco's Vancouver
      office, on April 15, 1997.  Mr. Bushmin told Mr. Ahern that he wanted to support
      himself trading S&Ps as a day trader.

[21]

SYB
        agreed to pay Refco the amount of any deficits incurred in the account
        as a result of SYB's trading.  At the same time Sergei Bushmin signed
        an agreement to guarantee the performance of all of SYB's covenants with
      Refco.

[22]

Before
        Refco opened the account Mr. Bushmin completed an account opening package
        with the assistance of Mr. Ahern and another Refco broker.  Two financial
        statements were completed  one setting out SYB's assets and the other,
      Bushmin's.  Each showed the same assets.

[23]

Parts
        of the information supplied by Mr. Bushmin on account opening were inaccurate,
        and other parts were anomalous.  In his personal statement Mr. Bushmin
        ignored his wife's interest in his Vancouver home and showed its total
        value as his own.  Of a total of $3,450,000 in assets, $3,000,000 was in
        real property, half of which was owned by Mrs. Bushmin.  On the corporate
        statement, Mr. Bushmin showed his personal assets net of his liabilities
        but inflated by Mrs. Bushmin's interest, as belonging to SYB.  The liquid
        net worth of $550,000 was inserted when SYB had no liquid net worth at
        all.  Finally no amount was shown as being due from persons or organizations
      in Russia.

[24]

On
        top of this Mr. Bushmin's personal statement was anomalous.  It showed
        a mortgage debt of $1,500,000 and an income of $50,000.  No attempt was
        made by Refco's representatives to seek further information from Mr. Bushmin
        prior to opening the account despite these obvious anomalies and duplications.  Mr.
        Bushmin told Mr. Ahern that he had money in Russia.  Mr. Ahern never
        ascertained any particulars as to liquidity, currency or availability
      of those monies.

[25]

Mr.
        Bushmin assessed his risk capital as $250,000.  Refco set his limit at
      $125,000.

[26]

Mr.
        Bushmin deposited $100,000 into his trading account on April 15, 1997 and
      began to trade.

Bushmin's trading activities

[27]

During
        the meeting of April 15 Mr. Ahern advised Mr. Bushmin that S&P futures
        trading was an "inherently speculative and risky undertaking" which
        could lead to great losses as well as great profits.  Mr. Ahern told
        Mr. Bushmin that he should be sure that each trade was suitable to his
        temperament
      and financial circumstances.

[28]

Mr.
        Bushmin ran his day trading activities from his home office where he
      had a satellite communication and computer system which gave him "real
        time" access to the prices at which S&Ps were trading on the Chicago
        Mercantile Exchange.  The system also gave him access to numerous studies
        typically used by professional commodity futures traders.  The trial
        judge found that the pattern of trading that developed saw Mr. Bushmin
        telephoning
        Mr. Ahern, receiving Mr. Ahern's views about the market conditions and
        placing his orders with Mr. Ahern who in turn placed the orders on the
      Chicago Mercantile Exchange.

[29]

Mr.
        Bushmin was an aggressive trader.  Mr. Ahern advised him to put stops in
        when the market was not going his way.  Mr. Bushmin only occasionally
      followed that advice.

[30]

By
        the end of April 1997 SYB had lost $65,000 through Mr. Bushmin's day
      trading activities.  More money was deposited into the account in April
      and June 1997.

[31]

By
        the end of October 1997 Mr. Bushmin had lost $256,000.  Mr. Ahern advised
        him that his risk capital would have to increase if he wished to continue
        trading.  A customer update was provided to Refco.  Mr. Bushmin's risk
        capital was increased to $425,000.  The trial judge found that the financial
        information provided in the customer update was virtually identical to
        what had been provided on April 15, 1997, except that Mr. Bushmin claimed
      that his liquid net worth was higher.

[32]

Mr.
        Bushmin deposited $100,000 on October 21 and $60,000 on October 24.  By
        October 24, 1997 his losses were $420,000.  Refco was still taking orders
        despite the contents of the September 11, 1996 memorandum.  On October
        24, 1997 Mr. Bushmin traded 50 contracts for a further loss of $184,000.  Refco
        did not follow its manual requirement that the chief compliance officer
      in Toronto be contacted prior to a trade for 15 contracts or more.

[33]

Mr.
        Ahern contacted Mr. Bushmin after the October 24 loss and told him that
        he would have to fill out another customer update if he wanted to trade
        the next day.  Mr. Ahern said that Mr. Bushmin assured him that he had
        money coming from Russia.  Mr. Bushmin said that he must have an opportunity
      to make up his losses.

[34]

On
        October 27 Mr. Bushmin traded a total of 320 contracts.  The trial judge
        found that in the circumstances it was excessive and unsuitable.  He
        concluded that the fact that Refco allowed the orders to be placed was
      irresponsible.

[35]

By
        the end of October 1997 Mr. Bushmin had deposited, and lost, $520,000 with
      Refco.

[36]

In
        the meantime Mr. Bushmin had requested a further increase in his risk
      capital to $525,000.  He supplied much the same information as before.  By
      some miscommunication, the Toronto office set the amount at $725,000 on
      November
      4.

[37]

Mr.
        Bushmin's pattern of loss continued into 1998.  Refco insisted that Mr.
        Bushmin put in stops or be prohibited from trading.  By the summer many
        of the restrictions placed upon him by Refco were lifted as Mr. Ahern
      was of the view that he was showing more professionalism and suitability.

[38]

Jim
        Etzkorn was the manager of the HSBC Securities floor desk at the S&P "pit" of
        the Chicago Mercantile Exchange.  His job was to take orders from brokerage
        houses and brokers as well as from professional traders and other HSBC
        clients.  Refco and Ahern used the services of Mr. Etzkorn when their clients
        dealt in S&Ps.  Early in Mr. Bushmin's relationship with Mr. Ahern,
        Mr. Bushmin realized that Mr. Ahern relied heavily on Jim Etzkorn for information
      about what was happening in the S&P "pit".

[39]

During
        the fall of 1997, at Mr. Bushmin's request and with the concurrence of
        Refco, Mr. Bushmin had been allowed to speak directly to Mr. Etzkorn
      and his assistants on the floor of the Chicago Mercantile Exchange.

[40]

In
        mid-June 1998 Mr. Etzkorn came to Vancouver and had a lunch meeting with
        Messrs. Bushmin and Ahern.  During the meeting they discussed Mr. Bushmin's
        style of trading and how it could be improved.  Mr. Etzkorn coached him
        concerning the use of stop loss orders, cutting losers short, letting winners
        run, reducing the number of trades per day but increasing the size of his
        individual trades while at the same time being careful about risk management.  Mr.
      Bushmin agreed to test out Mr. Etzkorn's program.

[41]

By
        this time Mr. Bushmin began to place orders directly with Mr. Etzkorn.  As
        Mr. Bushmin was not a registered dealer within the meaning of the British
        Columbia or Ontario Securities Acts, this activity violated both s. 34
        of the
Securities Act
, R.S.B.C. 1996, c. 418 and s. 25(1)
      of the
Securities Act
, R.S.O. 1990, c. S.5.

[42]

Mr.
        Etzkron said that after the June 1998 meeting in Vancouver, Mr. Bushmin's
      trading style changed.  According to Mr. Etzkorn:

... [I]t became obvious
        that he was being more successful in making money.  Lot size went up
        a little bit, at least initially as I recall, continued to get into the
        market
        wonderfully well, selling rallies, buying breaks, putting himself in
      a position to take advantage of what he thought was going on.

But in addition to that, he started to put stops in, or if he didn't
        actually leave a stop order working in the market, he seemed to become
        more disciplined when it came to calling up and getting out of a losing
        position that wasn't working.  He wasn't adding on to losers as much,
        he was getting out of trades that weren't working more quickly than he
        had
        been before, and he was willing to let his winning trades work a little
        bit longer ... it started very quickly and he just continued to get better
      throughout the summer.

[43]

The
        situation evolved so that Mr. Ahern was told orally or by way of "blotters" from
        the HSBC floor desk about the orders which Mr. Bushmin had placed with
        Mr. Etzkorn and the other floor traders at the HSBC floor desk.  To the
        extent that Mr. Ahern had any input into SYB's trades, he had it after
        the order had been placed.  In this way Mr. Ahern did not "interrupt" Mr.
        Bushmin.  Mr. Bushmin was satisfied placing his orders directly with
        the floor without talking to Mr. Ahern because he thought that he could
        place
        correct orders based on his judgment only and that he did not need any
      help from Mr. Ahern.

[44]

During
        the period June through November 1998 Mr. Bushmin and the HSBC floor traders
        developed a practice where the question of where to put a stop, and where
        Mr. Bushmin wanted to get out of a particular trade, was addressed when
      the order was placed.

[45]

From
        January 1998 through November 1998 Mr. Bushmin relied on Refco for information
        rather than for advice.  He expected Mr. Ahern and Refco to provide the
        account through which his trading would be done, access to the floor traders,
        and information about the markets from time to time when he asked for it
        but he did not want Mr. Ahern interfering with or interrupting his trading.  During
        the period June-November 1998 Mr. Bushmin sometimes solicited advice from
        Mr. Etzkorn or Mr. Ahern but often went against their recommendations.  In
        the end Mr. Bushmin relied on his own judgment when placing orders direct
        with the HSBC floor traders.  It could be said that Refco only provided
      a vehicle through which Mr. Bushmin could execute his transactions.

[46]

Mr.
        Bushmin used a spectrum of different trading tactics including "buying
        breaks and selling rallies" as a means of getting into the market
        (placing an order against the grain of the market in anticipation that
        it would change and go the other way), which he learned from studying books
        on trading the commodity futures markets.  This indicated a level of
        sophistication about the market and a willingness to fight the crowd
        which, in trading
      commodities, is a very useful skill.

[47]

After
        Mr. Etzkorn's visit to Vancouver SYB made money consistently from Mr.
      Bushmin's S&P day trading and he was able to withdraw profits each
      month to support himself.

[48]

From
      June to November 20, 1998 SYB made $492,074 from Mr. Bushmin's day trading.

[49]

During
        this period of time, however, on October 13, 1998 Mr. Bushmin had lunch
        with Mr. Ahern and another colleague.  He told them that his Russian
      investments had collapsed with the collapse of the Russian economy.

[50]

Mr.
        Etzkorn testified that it appeared to him by November 20, 1998, that
      Mr. Bushmin had turned himself into a disciplined professional trader who
      used
        stops and knew what he was doing so that he might be able to continue
      in the business for a long time.  Mr. Ahern had a similar impression of Mr.
        Bushmin at that time.  According to Mr. Ahern there were no reasons evident
        as to why Mr. Bushmin should not be allowed to place orders directly
      with the Chicago Mercantile Exchange.

[51]

Mr.
      Etzkorn summarized the events of Monday, November 23, 1998 as follows:

The story of the day by the end of the day was the market opened up at
        1174 and closed 20 points higher at 1195-ish, with some twists and turns
      during the day.  But it was essentially a day where it just went up.

[52]

Mr.
        Bushmin's trading day began at 8:38 a.m. with a telephone call to Mr.
      Etzkorn.  (All
        times are Central Standard (Chicago) Time.)  They agreed on an initial
        strategy of selling short that morning, but Mr. Etzkorn warned Mr. Bushmin
        that he required stops at the 1183 to 1183.5 area and that he should not
        be short if the market went through that level because it would "probably
      just go up the rest of the day."

[53]

Mr.
        Bushmin made his first trade at 9:19 a.m. selling 40 S&P contracts
        short.  Thereafter from 9:21 a.m. until 10:51 a.m. there were seven further
        transactions and 14 further telephone calls to the HSBC trading desk which
        resulted in SYB being short 120 S&Ps by 10:51 a.m. and down $24,750
      on the day before Mr. Bushmin called Mr. Ahern for the first time.

[54]

Mr.
        Bushmin's first conversation with Mr. Ahern occurred at 10:52 a.m. when
        Mr. Bushmin called Refco's Vancouver office.  Mr. Bushmin asked "What
        do you think about S&P?" Mr. Ahern said "I think that you
        can probably get it down about 76, but I still think it's going up.  The
        chart I have is mostly up now."  Mr. Ahern asked, "What's your
        average on the 80 contracts?"  Mr. Bushmin did not tell Mr. Ahern
        that he was already 120 contracts short at that point and said, "Oh
      it's below market.  But not about me, just forget about my position."

[55]

At
        11:04 a.m. Mr. Bushmin shorted 40 S&Ps to increase SYB's short position
        to 160 S&Ps.  At 11:09 a.m. he shorted another 40 S&Ps to increase
        SYB's short position to 200 S&Ps without putting in any stops or
      asking Mr. Ahern for advice.

[56]

At
        11:06 a.m. the market moved through 1183.5 (where Mr. Etzkorn had warned
        Mr. Bushmin that stops were required) and after 11:07 a.m. it was never
        again below 1184 that day.  Mr. Etzkorn felt that the momentum of the market
        changed when the S&P price went through 1183.5.  He believed there
        were more buyers and that they were becoming more aggressive.  Mr. Etzkorn
        reported this to Mr. Bushmin and told him that it was no longer a seller's
        market.  Mr. Bushmin ignored Mr. Etzkorn's advice and continued to add
      SYB's short position after the market went through 1183.5.

[57]

Mr.
        Etzkorn and other HSBC floor traders warned Mr. Bushmin of the need to
      put in stops.  Mr. Etzkorn said, in chief:

Q     Do you
        recall asking Mr. Bushmin whether he wanted to put in stops when he placed
      his first trade orders on the morning of November 23?

A     Yeah, I can't say with moral certainty that I
        did it on the first phone call or the second call, but all through the
        day, from the beginning on, either it was me or any of the other guys that
        happened to be talking to him, that -- it was a constant refrain.  Where
        are you going to put stops on this stuff, where are we going to get out,
      it was a constant refrain.

[58]

At
        11:17 a.m. Mr. Bushmin shorted another 40 S&Ps without talking to Mr.
        Ahern, reaching a total short position of 240 S&Ps.  At this point
        SYB's losses on the day totalled $238,750.  Mr. Etzkorn testified he
      told Mr. Bushmin:

... I told him these were the last ones I was going to sell for him and
        we had to figure out a stop level for the rest of it.  So at that point
        I was, you know, selling the last 40 and I had told him that we had to
      get a stop in on everything.

[59]

At
        11:20 a.m. Mr. Etzkorn reported to Mr. Ahern that he had discussed stops
        with Mr. Bushmin on the last order (at 11:17) "... but he's not
      ready to think that way but I will do it next call."

[60]

From
        11:17 a.m. to 11:30 a.m. the market moved more than two points against
        SYB's position.  By 11:30 a.m. Mr. Bushmin knew that the equity in the
        account at the start of the trading day ($339,061) was gone, but rather
        than covering his positions and getting out of the market he "decided
        to take the chance that the market would turn in [his] favour in order
      to recoup [his] losses...."

[61]

Mr.
        Bushmin called Mr. Ahern at 11:30.50 a.m. acknowledging "I short too
        much" and asked, "Can I short 40 more"?  Mr. Ahern replied:  "Yeah
        go ahead but put a stop in there somewhere - go ahead and do it".  Mr.
        Bushmin did not rely upon Mr. Ahern to tell him where to put the stop in.  He
      took it upon himself to put in the stop at the right place.

[62]

From
        11:32 a.m. to 11:58 a.m. the S&P Index declined in value, moving in
        SYB's favour, and at 11:58 a.m. Mr. Bushmin bought back 40 S&Ps at
        a profit, to reduce SYB's position to short 240 S&Ps and cumulative
      losses on the day to $206,000, with $132,000 equity in the account.

[63]

From
        11:59 a.m. to 12:15 p.m. the S&P Index continued to move in SYB's favour.  At
        12:15 p.m. Mr. Bushmin bought back another 40 S&Ps at 1185.5 to reduce
        SYB's position to short 200 S&Ps and cumulative losses on the day
      to $152,975 with $186,025 equity in the account.

[64]

Mr.
        Bushmin's telephone bill discloses 11 telephone calls to the HSBC trading
        desk during the period 11:06 a.m. (when the market moved through 1183.5,
        which is where Mr. Etzkorn first told Mr. Bushmin he needed stops) and
        2:23 p.m. (just before Mr. Bushmin put in stops at 2:27 p.m.).  Mr. Etzkorn
      was asked about his advice to Mr. Bushmin during those telephone calls:

Q     What advice
      were you giving to Mr. Bushmin during those telephone calls?

A     Get out
        of the shorts, to not be short, to stop fighting the market.  In one
      fashion or another, that was the gist of all the conversations.

Q     Did you
      have any particular pet phrase that you use, or you used that day?

A     No.  I mean, not -- by this time there wasn't
        time for -- it was just a constant, just don't be short, just don't be
        short, we don't want to be short anymore, I don't want to be short anymore,
        I don't want you to be short anymore, get out of the market, don't add
        anymore on, don't sell anymore, figure out how you are going to get out
      of these things, variations on that same thing, over and over.

[65]

During
        the period 12:17 to 2:23 p.m. the S&P traded in the 1185 to 1187.5
        range.  There was sufficient market liquidity that there would have been
        no difficulty covering SYB's position somewhere in the 1185.5 to 1186.6
        range.  At 1186 SYB's losses would have been limited to $177,975 on the
      day.

[66]

SYB's
        position recovered from a $354,350 loss at 11:32 a.m. (when he sold the
        last 40 contracts short) to a loss of $111,975 by 1:33 p.m., at which point
      there was $226,025 equity in the account.

[67]

During
        the period 11:15 a.m. to 1:33 p.m. Mr. Bushmin knew that he should be
      covering his short position and getting out of the market but he did not
      do it.  Instead
        of placing a market order, he placed a resting order at 1183 (beneath where
        the market was trading, in the hope that he might cover SYB's position
        a little bit cheaper than the prevailing market price) but his order was
        not filled.  Instead, the market moved the other way, hitting a high
      of 1189 at 12:42.50 p.m. before declining to 1185 by 1:33 p.m.

[68]

At
        1:50 p.m. (with the market at 1186.4, cumulative losses of $197,975 on
        the day and $141,025 equity in the account) Mr. Bushmin called Mr. Ahern
        and asked whether he could carry SYB's position (short 200 S&Ps) home
        overnight.  Mr. Ahern refused and told him to "start liquidating some
        of it" but Mr. Bushmin did not do so.  Instead, he "continued
        to gamble that the market would turn around and [he'd] be able to recoup
      [his] losses of the day".

[69]

At
        2:17 p.m. when Mr. Bushmin called the HSBC trading desk, he could have
        covered SYB's short position at 1184.5 and held SYB's losses to $102,975
        for the day.  As late as 2:23 p.m., the equity in the account was $236,000
        but SYB did not accept the advice of Messrs. Ahern and Etzkorn to cover
      the short positions to limit losses.

[70]

At
        2:27 p.m. Mr. Bushmin finally called the HSBC trading desk and placed
      stops of 100 S&Ps each at 1188.5 and 1189.5 respectively.  The market was
        1186.  If Mr. Bushmin had covered SYB's position rather than placing
      those stops, SYB's losses would have been held to $177,975 on the day.

[71]

At
        2:39 p.m. Mr. Bushmin could have covered SYB's position and held SYB's
        losses to $217,975 on the day, but he did not do so.  Instead, at 2:38
        P.M. Mr. Bushmin phoned the HSBC trading desk and cancelled the 1188.5
        stop even though the market was still at 1186.8.  In the words of the
      trial judge, at para. 215:

... Mr. Bushmin gambled that the Standard & Poor Index would stop
        going up and would start going down before the end of trading on November
        23, 1998.  He gambled that his stop loss orders were too high and could
        subsequently be replaced with lower stop loss orders which would have either
      diminished or eliminated his loss.  Mr. Bushmin was wrong.  Very wrong.

[72]

Between
        2:47 p.m. and 2:48 p.m. there were further discussions between Messrs.
        Bushmin and Ahern which the trial judge described as follows, at para.
      197:

Mr. Ahern commented: "you'd be best  just as good to get the hell
        out here and look at it in the after market and short again. I'm sorry.
        You have to get out." "Well, I mean in the after market, if you
        want to short some, you can play it overnight, some of it overnight, but
        cover yourself. Don't be stupid about it."  It is obvious from these
        discussions that Mr. Ahern was attempting to develop a strategy after
      the fact but that Mr. Bushmin was again rejecting the advice he was receiving.

[73]

By
        2:51 p.m. the market touched 1189.5 and Mr. Bushmin's second stop began
        to be implemented.  At that point Mr. Bushmin could have covered SYB's
        position for a loss of $352,975 on the day.  Instead, he cancelled the
        1189.5 stop (after only 25 contracts had been purchased) and persisted
      with his gamble that the market would go on.

[74]

The
        Chicago Mercantile Exchange closes at 3:15 p.m. each day.  Mr. Bushmin
        began to cover SYB's short position at 2:58 p.m. but he did not place
      market orders and thereby added to SYB's losses.

[75]

By
        3:09 p.m. when Mr. Bushmin finally closed out SYB's position, losses
      on the day had reached $535,600.  After commission and transaction fee
      adjustments, the net deficit in the account was $215,180.

[76]

Mr.
        Bushmin made the mistake of adding to a losing short position.  He did
        not display the "disciplined style" which Mr. Etzkorn said
      he had exhibited for the previous five months of successful trading.

[77]

Mr.
        Bushmin kept track of SYB's open positions on a piece of paper which
      he kept beside him at the computer as he monitored SYB's positions throughout
        the day.  At all times Mr. Bushmin knew the value of his position and what
        dollar figures were going in and out of his account minute to minute.  And,
        as he had done in the past, Mr. Bushmin made all of the trading decisions
      that day based upon his own judgment.

[78]

On
        November 24, 1998 Messrs. Bushmin and Ahern had a meeting at Refco's office
        and Mr. Bushmin acknowledged that he was responsible to pay off the deficit
      created in the account by his trading the previous day.

[79]

On
        December 2, 1998 Mr. Bushmin deposited a further $250,000 into a commodity
        futures trading account at a different brokerage and continued to trade
        S&Ps by placing his orders directly with a floor broker until June
      1999 when he closed the account.

THE CONCLUSIONS OF THE TRIAL JUDGE

[80]

In
        finding that Refco was the cause of SYB's losses the trial judge said this,
      at paras. 200-5:

The transactions
        throughout between Refco and SYB were not in accordance with the by-laws,
        rules, regulations, customs, usages, and interpretation of the Toronto
        Stock Exchange, the Montreal Exchange, the
Commodity Futures Act
of
        Ontario, the CSI course, the
Securities Act
of British
        Columbia, the IDA, the Policy and Procedures Manual of Refco, the contract
        between
        Refco and SYB, and the duty owed by Refco to SYB.  I am satisfied that
        the breaches of the contract between Refco and SYB and the failure to fulfil
        the duty of care owed to SYB caused the losses that were incurred by SYB.  While
        the breaches enabled SYB to do exactly what Mr. Bushmin wished it to
        do, the losses which were incurred were incurred as a result of the actions
        of an undisciplined day trader who was allowed direct access to the trading
        floor so that Refco was not in a position to exercise any of its responsibilities
      towards SYB.

Mr. Bushmin
        was only able to place irreversible orders on November 23, 1998 because
        Refco placed him in a position to deal directly with Mr. Etzkorn.
When
        it was apparent that the trading decisions being made were not suitable,
        Refco failed to take steps to remove that direct access to the trading
        floor so that Refco could insist on steps being taken to cover some of
        the contracts that were short or to put in stops on contracts which were
        short to diminish or eliminate the losses which were being experienced.  By
        sitting idly by while SYB continued to sell contracts short and to not
        put in stops at a time when the market for those contracts was going
      up, Refco caused the losses suffered by SYB.

Some of the
        stop loss orders Mr. Bushmin put in were cancelled by him.  This would
        not have been possible if the direct trading with the floor trader was
      not available or had been removed by Refco.

Mr. Etzkorn
        described the trading style of Mr. Bushmin on November 23, 1998 as reverting
        back to a "complete lack of discipline" and stated that:  "...it
        was a real shock, it was a real surprise that day."  Despite what
        was apparent to Mr. Etzkorn and despite what was or should have been apparent
        to Mr. Ahern, no steps were taken when the "Mr. Bushmin" that
        traded on November 23, 1998 was showing the same trading style as the "Mr.
        Bushmin" who had traded between April 15, 1997 and July, 1998 and
      who had lost a total of $587,744.63 (U.S.) to the end of May, 1998.

The accumulated
        effects of breach of contract and failure to meet the duty of care owed
        put SYB in such a precarious position that SYB did not have protection
        from the disaster which occurred on November 23, 1998.  I have no hesitation
        in finding that the losses incurred by SYB that day were caused at least
        in part by the failure of Refco to fulfil the duty of care owed to SYB.  But
        for the fact that SYB was put in a position that it could trade directly,
        the losses would not have occurred.  But for the fact that Refco did not
        take steps to see that SYB did not cancel the stop loss orders that had
        previously been placed, the losses would not have occurred.  SYB was
        put in that position as a result of the breaches of duty by Refco through
        Mr.
      Ahern.

I agree with
        the assessment made by Archibald J. in
Zraik v. Levesque Securities
,
      [1999] O.J. No. 2263 (Q.L.) (Ont. S.C. of Justice) who concluded:

If Levesque and Mr. Drose had abided by the regulatory standards, Mr.
        Zraik would not have been allowed to trade in excess of his risk capital.  His
      losses would therefore not have occurred.  (at para. 124)

[Emphasis added.]

[81]

Thus
        the trial judge concluded that Refco breached its contract with SYB, that
        it failed to fulfill the duty of care owed to SYB, and, that these breaches
      caused the losses incurred by SYB.

[82]

The
      trial judge found no contributory negligence.  He said at paras. 210-1:

On the other
        hand, SYB relies on the decision in
Zraik v. Levesque Securities
,
      [
supra
] where Archibald J. concluded:

This court is not prepared to find that Mr. Zraik was contributorily
        negligent in his handling of his or his daughter's accounts. The cornerstone
        of this determination is the reality that the damages suffered by the
      plaintiffs flow directly from the breaches of duty of the defendants. As
      Mr. Walters
        stated "the defendants were required to determine the continuing suitability
        of each and every trade made by [George Zraik]." The failure to
        adhere to the position and maximum risk limits led directly to the losses
        suffered.
        If Levesque and Mr. Drose had abided by the regulatory standards, Mr.
        Zraik would not have been allowed to trade in excess of his risk capital.
        His
      losses would therefore not have occurred.

In the case of Ms. Costa's account, if Levesque and Mr. Drose had followed
        their manual and the statutory regime, Ms. Costa's account would never
        have been opened. As a consequence, no trades would have ever occurred
        in her account. Her losses are directly attributable to the opening of
        the account by Mr. Drose in circumstances where she was completely unsuitable
        for trading of any kind in commodity futures. Mr. Drose did not communicate
        any of those factors to Levesque which would have led Levesque to refuse
        to open Ms. Costa's account. As a consequence, Levesque is vicariously
        liable in law for the actions of Mr. Drose for the losses incurred by Ms.
        Costa, and the defendants' claim for contributory negligence is dismissed.
      (at paras. 124-125)

I adopt the statements of Archibald J. in
Zraik

supra
.  I
        am satisfied that the losses which were incurred by SYB led directly from
        the failure of Refco to adhere to the contractual and duty of care obligations
        which were imposed upon it.  Having placed SYB in the position to trade
        directly in unsuitable trades far in excess of the net worth of SYB and
        Mr. Bushmin and not having taken steps to assure itself that the stop loss
        orders continued to be in place so that the losses of SYB would be limited,
        Refco cannot now argue that SYB was trading inappropriately and therefore
        contributed to causing the losses which occurred.  I accept the submission
        of the defendants that a Plaintiff:  "... who abandons for its own
        profit the very statutory duties that would have prevented the loss cannot
        be heard to say that the victim of his breach of duty was contributorily
      negligent".

[83]

However,
        the trial judge found that SYB failed to mitigate its damages by putting
      stop loss orders.  He said, at paras. 214-7:

It is clear
        from his discovery and from his testimony that Mr. Bushmin was fully aware
        of the purpose of a "stop loss order".  At his discovery, Mr.
      Bushmin was asked the following questions and gave the following answers:

Q     So, in other words, what you could do would be
        to take a position in the market. And you would put in a stop loss order
      so that if the market moved against your position, --

A     Yes.

Q     -- the position would automatically be sold in
      order to minimize your loss?

A     Yes.

Q     But if the market moved in favour of your position,
        it would remain open and you would get to run the profitable position
      as long as you wanted?

A     Yes, that's right.

Q     So the stop loss order was a form of protection
      for you, right, or for the company and for you, right?

A     Right.

Q     It was a form of insurance, in a way?

A     Yes.

Q     Right, Mr. Bushmin, would you agree with me that
        Mr. Ahern told you on numerous occasions that if you wanted to trade larger
        positions that you had to put in a stop loss order to minimize the risk
      of loss?  Is that a fair statement?

A     Yes

I am satisfied
        that Mr. Bushmin was required to mitigate his damages by putting in stop
        loss orders and leaving them in place.  Any losses associated with his
        failure to do so cannot be attributed to Refco.  I find that Mr. Bushmin
        gambled that the Standard & Poor Index would stop going up and would
        start going down before the end of trading on November 23, 1998.  He gambled
        that his stop loss orders were too high and could subsequently be replaced
        with lower stop loss orders which would have either diminished or eliminated
      his loss.  Mr. Bushmin was wrong.  Very wrong.

PricewaterhouseCoopers
        was asked to provide an opinion about what the loss could have been if
        the stop loss orders for a total of 200 contracts had been left in at 1,188.50
        and 1,189.50.  The best estimate that they could give was that the loss
        of SYB would have been $332,000 (U.S.) rather than the loss of $554,241
      (U.S.) which did occur.

SYB took the advice of Mr. Ahern and put in stop loss orders.  Mr.
        Bushmin fully understood the considerable and obvious advantages of stop
        loss orders when he accepted that advice.  I accept the opinion provided
        by PricewaterhouseCoopers that the loss of SYB could have been $332,000
        (U.S.) that day rather than $554,241 (U.S.).  The failure to take the simplest
        of steps was a failure by SYB to mitigate its damages.  Accordingly,
        I am satisfied that $222,241 (U.S.) of the damages claimed by SYB in
        its
      counterclaim is not recoverable against Refco.

[84]

The
        trial judge concluded his reasons by dismissing Refco's action against
      SYB on the basis that no money was owing to Refco by SYB.

THE GROUNDS OF APPEAL

[85]

The
      appellant advances three grounds of appeal:

1.    that the trial judge
      erred in finding that Refco had caused SYB's losses;

2.    that the trial judge
        erred in failing to assess SYB's fault when determining the contributory
      negligence issue;

3.    that the trial judge
        erred when he failed to find SYB and Sergei Bushmin liable for the deficiency
        in the SYB account which resulted from SYB's failure to mitigate its
      losses and when he failed to order that amount set off against Refco's
      liability
      to SYB.

THE FIRST GROUND OF APPEAL  CAUSATION

Duty of Care

[86]

It
        has been held in a number of decisions that a breach of the regulations
      under the Ontario
Commodity Futures Act
can amount to negligence.

[87]

In
Varcoe
            v. Sterling
(1992), 7 O.R. (3d) 204 (Ont. Ct (Gen. Div.)) Keenan
          J. said at pp. 238-40:

Mr. Jervis [counsel for
        the plaintiff] argues that the statutes, regulations and by-laws enacted
        to control commodity futures trading "inform" a duty of care
        imposed upon brokers and accepted by them as a condition of compliance
      and licence.  I agree with that submission.

The scheme of the
Commodity
          Futures Act
, its regulations and the by-laws of the Toronto Stock
          Exchange are not simply to regulate an orderly market and provide rules
          for trading.  Trading limits or risk capital limits are not primarily
          credit limits for the protection of the house with only "secondary" or "tangential" protection
          for the client.  Trading limits and risk capital amounts are an integral
          part of the assessment of the suitability of a client to trade in commodity
          futures.  A client who is suitable for trading at one monetary level
          will not be suitable at another.  "Suitability" is governed
          by the amount that the client can afford to lose in a risky business
          without doing significant harm to financial obligations or lifestyle.
The
          requirement that a dealer or member file and obtain approval of a written
          statement of procedure as a condition of obtaining a licence to engage
          in the business, creates a legal duty of the dealer member to comply
          with and enforce its own rules.

Failure to comply or to enforce
          those rules may result in a breach of duty to a client and may, depending
          on the nature and seriousness of the breach or the consequences, give
          rise to an action for damages caused or contributed to by that breach.
It
          follows that if the regulation is enacted for the protection of the
          public, a member of the public who suffers a loss by reason of a breach
          of the
          duty created in the regulation, is entitled to advance a claim for
        recovery of that loss.

. . .

If the industry and the
        regulatory authorities permit member brokers to ignore or violate their
        own rules and blame losses on the cupidity of the customer, then it falls
      to the court to provide a remedy.

The special duty of care
        imposed by statutory regulation on commodity futures trading recognizes
        the high risk to the customer and the foreseeability of calamitous loss.  A
        broker who violates his own self-proclaimed rules and exposes the customer
      to a higher degree of risk is in breach of that duty of care.

[Emphasis added.]

[88]

On
        appeal, the Ontario Court of Appeal upheld the reasoning of the trial
      judge on this issue.  (
Varcoe v. Sterling
(1992), 10 O.R. (3d)
      574.)

[89]

The
        parties to this litigation do not take issue with these propositions
      of law.
Refco conceded that it was contrary to the regulatory
        scheme to give Mr. Bushmin direct access to the trading desk to place
      his orders without Mr. Ahern or anyone at Refco having an opportunity to
      first
        assess the suitability of those orders.  However, Refco submitted that
      the granting of such access is not what caused SYB's losses.

[90]

Counsel
        for Refco argued that by allowing Mr. Bushmin direct access to the floor
        traders, Refco allowed Mr. Bushmin to do exactly what he wanted it to
      do.  Counsel
        for Refco submitted it was a crucial finding in the case at bar that Mr.
        Bushmin had control over the trades and funds that were placed with Refco,
        was attuned to all of the risks of trading S&Ps, and did not rely
        on Refco for advice, relying instead on his own judgment when making
        the trading
      decisions which resulted in SYB's losses.

[91]

Counsel
        for the appellant submitted that the authorities demonstrate that where
        a brokerage house has breached the regulatory scheme, including its own
        policies and procedures, to allow the client to do exactly what he wants
        to do, the resulting losses cannot be said to be caused by the broker so
        long as the customer is aware of the risks and willingly undertakes them,
      particularly when he does so contrary to the advice of his broker or agent.

[92]

In
        my view this argument is more properly addressed to the issue of contributory
        negligence.  The argument overlooks the basis on which the trial judge
      found liability.

The Case Law on Causation

[93]

Causation
        is a highly factual determination.  Allen Linden states the test clearly
        in his text,
Canadian Tort Law
,
[1]
where
      he says at pp. 109-10:

The most commonly employed technique
        for determining causation-in-fact is the "but for" test, sometimes
        called the
sine qua non
test.  It works like this: if the [harm]
        would not have occurred but for the defendant's negligence, this conduct
        is a cause of the injury.  Put another way, if the [harm] would have occurred
        just the same, whether or not the defendant acted, this conduct is not
        a cause of the loss.  Thus the act of the defendant must have made a difference.  If
      the conduct has nothing to do with the loss the actor escapes liability.

. . .

It
        is not necessary, however, for a plaintiff to prove positively that, if
        it were not for the negligent conduct the [harm] would have been prevented;
      it is enough to show that the negligent act contributed to the [harm].

[94]

Dealing
        with the issue of causation in the
Varcoe
case,
supra
,
      Keenan J. said this at p. 242:

It has been argued with great
        force and skill that these factors [the various breaches of the regulations
        and compliance manual] really had no effect on Varcoe or his trading
      decisions.  Even
        if he had known about the trading limit, he would not have been deterred
        and would have found a way around the problem, maybe by taking his business
        to other brokers.  He knew about margin calls and his trading decisions
        would not have changed if they had been communicated to him.  He authorized
        the transfers from his stock account and knew that he was borrowing on
        margin to finance commodity trades.  Examined individually, each of these
        arguments have some attraction.  But they are not discrete problems.  Looked
        at together, those circumstances paint the picture of "an accident
      about to happen".



[95]

After
        further analysis of the facts Keenan J. concluded at p. 242 that the
      cumulative effect of violations of trading limit rules and a failure to
      meet industry
        standards "had put the plaintiff in such a precarious position that
      he had no protection from the disaster which was shortly to befall him".

[96]

Thus
        Keenan J. concluded that the breach of the regulations by the broker was
        a cause of the losses although the customer had contributed to the loss
      by his own actions.

[97]

The
        appellant reproduced a number of cases for the court in which the brokerage
        was not found to be the cause of its clients' losses.  One example is
Parks
        v. Midland Walwyn Capital Inc.
[1995] O.J. No. 2073 (Q.L.) (Ont.
        Ct. J. (Gen. Div.)).  In that case E.M. Macdonald J. dismissed a claim
        against a brokerage house alleging material non-disclosure and failure
        to comply with its internal rules.  The plaintiff had lost money "selling
        short".  He alleged that the brokerage violated its own rules when
        it recorded in its new account application forms that the plaintiff's bank
        credit references were acceptable, when in fact they had not been done.  The
        plaintiff further alleged that the brokerage house failed to advise him
        about cautionary comments about a stock contained in a trade article.  The
        trial judge found that neither the failure to comply with the in-house
        rules, nor the alleged non-disclosure played any role in the plaintiff's
        decision to trade in the fashion he did.  The Court of Appeal refused
      to interfere with these findings of fact: [1998] O.J. No. 1038 (Q.L.).

[98]

In
        the case at bar the trial judge found that SYB's losses were caused in
        part by Refco.  He found that the losses would not have occurred had Refco
        not allowed Mr. Bushmin to trade directly on the floor of the Chicago Mercantile
        Exchange.  He found that the losses would not have occurred if Refco
        had taken steps to see that SYB did not cancel stop loss orders that
        had been
      previously made.

[99]

In
        my view not only did the trial judge apply the proper test to the facts,
      there was ample evidence to support his findings of fact.

[100]

I
      would dismiss the first ground of appeal.

THE SECOND GROUND OF APPEAL  CONTRIBUTORY
          NEGLIGENCE

[101]

The
        leading case on contributory negligence is
Nance v. B.C. Electric
        Railway
, [1951] A.C. 601 (J.C.P.C.).  Viscount Simon set out
      the following principle at p. 611:

But when contributory negligence is set up as a defence, its existence
        does not depend on any duty owed by the injured party to the party sued
        and all that is necessary to establish such a defence is to prove to the
        satisfaction of the jury that the injured party did not in his own interest
        take reasonable care of himself and contributed, by this want of care,
      to his own injury.

[102]

Section
        1(1) of the
Negligence Act
, R.S.B.C. 1996, c. 333,
      reads:

1     (1)   If
        by the fault of 2 or more persons damage or loss is caused to one or
      more of them, the liability to make good the damage or loss is in proportion
      to the degree to which each person was at fault.

[103]

It
        has been held that this provision does not mean that apportionment should
        be on the basis of the degree to which each person's fault caused the
      damage.  In
Cempel
        v. Harrison Hot Springs Hotel Ltd.
(1997), 43 B.C.L.R. (3d) 219
      (C.A.), Lambert J.A., for the majority, said at paras. 19, 23-4:

I think that
        such an approach to apportionment is wrong in law.  The
Negligence Act
requires
        that the apportionment must be made on the basis of "
the degree
to
        which each person was
at fault
".  It does not say that the
        apportionment should be on the basis of the degree to which each person's
        fault
caused
the damage.  So we are not assessing degrees of causation,
        we are assessing degrees of fault.  In this context, "fault" means
        blameworthiness.  So it is a gauge of the amount by which each proximate
        and effective causative agent fell short of the standard of care that
      was required of that person in all the circumstances.

* * *

In my opinion,
        a factor of dominant importance in this case is the very great hazard constituted
        by this pool of scalding hot water.  The precise nature of the hazard was
        known to the defendant but not to the plaintiff.  The failure to take all
        reasonable steps to ensure that the plaintiff or others like her were reasonably
        safe on the premises is a failure that must be measured as a very grave
        shortcoming when considered in relationship to the extreme hazard presented
        by the pool of scalding water.  I do not think that the fact that the
        fault on the part of the plaintiff was an active fault, whereas the fault
        on
        the part of the defendant was a passive fault, at least at the time of
        the incident itself, should form any basis in this case for attributing
      more of the fault to the plaintiff than to the defendant.

In the apportionment of fault there must be an assessment of the
        degree of the risk created by each of the parties, including a consideration
        of the effect and potential effect of occurrences within the risk, and
        including any increment in the risk brought about by their conduct after
        the initial risk was created.  The fault should then be apportioned on
        the basis of the nature and extent of the departure from the respective
        standards of care of each of the parties.  In making that apportionment
        in this case I would apportion 60% of the fault to the defendant, Harrison
      Hot Springs Hotel, and 40% of the fault to the plaintiff, Cassandra Cempel.

[104]

There
        have been a number of brokerage-house cases where the court has assessed
        contributory negligence against the customer:
595698 Ontario Inc.
        v. Midland Walwyn Capital Inc.
[1999] O.J. No. 25 (Q.L.) (Ont.
        Ct. J. (Gen. Div));
Penner v. Yorkton Continental Securities Ltd.
(1996),
        10 C.C.L.S. 248 (Alta. Q.B.);
875121 Ontario Ltd. v. Nesbitt Burns
      Inc.
[1999] O.J. No. 3825 (Q.L.) (Ont. Sup. Ct.).

[105]

In
Nesbitt
            Burns
,
supra
, it was found that the broker breached
            a duty of care to the customer by failing to disclose the risks of
            a particular investment.  Campbell J. also found, however, that the
            customer's failure to make inquiries when the investment was made contributed
            to the incomplete disclosure.  The damage award was reduced by 50
          percent to reflect the customer's contributory negligence.

[106]

In
595698
            Ontario Inc.
,

supra,
the customer was
            found to be contributorily negligent for failing to limit his losses
          at a stage when he clearly should have done so.

[107]

Finally,
        in
Penner
,

supra
,
the customer
        was held to be partly responsible for his losses because he failed to open
        the mail he was receiving from the brokerage house  mail which explained
      what was happening with his account.

[108]

In
        the case at bar the trial judge adopted
Zraik v. Levesque Securities
,
        [1999] O.J. No. 2263 (Q.L.) (Ont. S.C.) for the proposition that there
        could be no contributory negligence found where the broker has breached
        his duty of care to the customer.  To repeat, the trial judge said at
      para. 211:

I adopt the statements of Archibald J. in
Zraik

supra
.  I
        am satisfied that the losses which were incurred by SYB led directly from
        the failure of Refco to adhere to the contractual and duty of care obligations
        which were imposed upon it.  Having placed SYB in the position to trade
        directly in unsuitable trades far in excess of the net worth of SYB and
        Mr. Bushmin and not having taken steps to assure itself that the stop loss
        orders continued to be in place so that the losses of SYB would be limited,
        Refco cannot now argue that SYB was trading inappropriately and therefore
        contributed to causing the losses which occurred.  I accept the submission
        of the defendants that a Plaintiff:  "... who abandons for its own
        profit the very statutory duties that would have prevented the loss cannot
        be heard to say that the victim of his breach of duty was contributorily
      negligent".

[109]

In
        effect the trial judge found that SYB should not be held accountable
      for failing to take reasonable care because it would not have been in a
      position
        where it was required to take reasonable care if the breach of the duty
        of care had not occurred.  In my view this conclusion overlooks the considerable
        body of evidence, accepted by the trial judge, that Mr. Bushmin initiated
        the actions Refco had a duty to prevent and is inconsistent with his
      finding that SYB had failed to mitigate its losses.

[110]

Mr.
        Bushmin's instructions set in motion the chain of events which led to
      SYB's losses.  Without his instructions there would have been no trades in the
        account and no losses would have been incurred.  His trading decisions
        (particularly the size of the position which he put on, his failure to
        put in stops, his failure to cover SYB's position although urged to do
        so, his cancellation of the stops which were eventually put in and his
        failure to place market orders when he did try to cover SYB's position)
        were the contributing causes of SYB's losses.  In all of those ways SYB
        and Mr. Bushmin were at fault for failing to take reasonable care of
      their financial interests by exposing SYB to unreasonable levels of risk.

[111]

I
        agree with counsel for the appellant when he says that Mr. Bushmin understood
        all the risks and made trading decisions based on his own judgment.  He
        understood, initiated and maintained the positions himself in face of advice
      to the contrary.  He failed to use stops to protect SYB's position.

[112]

In
        summary, the fault of both Refco and Mr. Bushmin materially contributed
        to the total loss.  Mr. Bushmin failed to take reasonable measures to limit
        his trading risk.  Refco failed to apply the prudential trading rules that
        are intended to protect traders from excessive risk.  Mr. Bushmin was aware
        of the risk and he obstinately refused prudential advice during the fateful
        day.  He was instrumental in persuading Refco to violate the trading rules
        that facilitated the losses.  In these circumstances I think that a greater
      degree of fault should be attributed to SYB and Mr. Bushmin than to Refco.

[113]

I
        would allow the appeal on this ground and apportion the total loss 75 percent
      to SYB and Mr. Bushmin and 25 percent to Refco.

THE THIRD GROUND OF APPEAL - THE SET OFF

[114]

The
      trial judge held, at para. 3:

On April 15, 1997 at the request of SYB and Mr. Bushmin, Refco
        opened a commodity futures and options trading account number C802-84245
        (the "Account") and SYB agreed to pay Refco the amounts of any
        deficits incurred in the Account as a result of the trading of SYB.  Pursuant
        to a Guarantee dated April 15, 1997 (the "Guarantee"), Mr.
        Bushmin personally guaranteed the prompt, full and complete performance
        of all
      of the covenants and agreements of SYB with Refco.

[115]

SYB
        and Mr. Bushmin raised various defences to Refco's claim on the contract
        and guarantee.  The trial judge rejected those defences on the basis
        that Mr. Bushmin's evidence was not credible and held (at para. 36) that
        subject
        to a determination of the counterclaim of SYB and Mr. Bushmin, Refco
        should have judgment against Mr. Bushmin for the sum of $215,180 at November
        23,
      1998.

[116]

The
        trial judge then turned to the counterclaim and held that SYB's failure
        to leave in the stops which Mr. Bushmin placed at 1188.50 and 1189.50 respectively
        amounted to a failure to mitigate with the result that $222,241 of the
      damage claimed by SYB in its counterclaim was not recoverable against Refco.

[117]

In
        my view a mitigation approach is not applicable in the circumstances
      of this case, even though the claim and counterclaim sound concurrently
      in
        tort and contract.  I do not think that the failure to leave in stops can
        be causally disconnected from the trading earlier in the day; the day's
        trading should be considered as a continuous series of events to which
        the fault of Mr. Bushmin and Refco both materially contributed subject
        to the overall apportionment of fault determined above.  The alternative
        would be an attempt to substitute a causation test for the comparative
        fault approach mandated by the
Negligence Act
.  Lambert
        J.A. warned against such an attempt to divide responsibility based on
        causation
      rather than comparative fault in the passage I quoted earlier in
Cempel
,
supra
.

CONCLUSION

[118]

The
        total trading loss sustained was $554,241.  This is the sum of Refco's
        claim of $215,180 and SYB's counterclaim of $339,061.  Seventy-five percent
        of the total loss, $415,680.75, is apportioned to SYB and Mr. Bushmin.  That
        represents the whole of the counterclaim and a balance of $76,619.75 remains
        to be applied to Refco's claim.  The remainder of Refco's claim represents
      its proportionate fault and is not recoverable.

[119]

I
        would therefore, in accordance with the findings of the trial judge pursuant
        to s. 1 of the
Foreign Money Claims Act
, R.S.B.C. 1996, c.
      155, grant judgment to Refco for $76,619.75 (U.S.) and dismiss the counterclaim.



The Honourable
Madam Justice Ryan

I Agree:

The Honourable
Mr. Justice Braidwood

I Agree:

The Honourable
Mr. Justice Mackenzie








[1]
Allen M. Linden,
Canadian Tort Law
, 7th ed. (Markham,
      Ontario: Butterworths, 2001).


